DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 Claim(s) 18,22-27 and 29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gauweiler et al. (US 2008/0182773, cited previously) as evidenced by Mueller et al. (US 2014/0341817, cited previously).
Gauweiler discloses thickening polymers useful in various cosmetic uses including hair cosmetics, the thickening polymer included n-vinyl formamide (same as formula IB) where some of the units were hydrolyzed to vinylamine (same as formula IA), the amount of n-vinyl formamide was at least 50, preferably 70, very preferably 80 and especially at least 90 %, furthermore the reference discloses the amount of vinyl fomamide is preferably 90 to 10 mol%, naturally the remainder will be vinyl amine, the data point at the low end of the range is 10 mol%, these data points are within the range of claim 18, the hair cosmetic additionally containing emulsifier/surfactant including ethoxylated fatty alcohols with 6 to 20 carbon atoms and 6-60 ethylene oxide units per . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauweiler et al. (US 2008/0182773).
Gauweiler is disclosed above. While the examiner believes this reference clearly anticipates the claimed ingredients and amounts it also follows that since it teaches all of the ingredients in amounts overlapping the claimed ranges selecting them in the amounts claimed would be obvious to one of ordinary skill. Regarding claim 28, Gauweiler teaches the propellant is used in amounts of 0-50 wt%, encompassing the claimed range. See [0301]. Regarding claim 32 as noted above Gauweiler teaches use . 
Claims 18 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (Fr. 3,002,142, US 2016/0000689 used as English equivalent, all citations are for US publication) both cited previously, in view of Mueller et al. (US 2014/0341817).
Pasquet teaches cosmetic compositions comprising vinylformamide/vinylamine copolymers of formula:

    PNG
    media_image1.png
    157
    319
    media_image1.png
    Greyscale
, preferably the copolymer comprising 20-40 mol% A and 60-80 mol% B, within the percentages of claims 19-21, the amount of copolymer in the composition was from 0.1-5 wt% within the range of claim 23, the composition additionally containing 1 to 10 wt% propellant (within range of claim 28) including n-butane, propane and isobutene and the composition comprised cationic surfactants in amounts of 0.15-5 wt%, within range of claim 29. See entire disclosure, especially abstract, [0013]-0016],[0021]-[0022],[0029],[0115],[0119],[0122]- 
Pasquet while teaching use of non-ionic surfactants is silent with respect to the specific oxyalkylenated fatty alcohol non-ionic surfactant recited in claims 18,24-25. 
Mueller is used primarily for the disclosure within that the claimed oxyalkylenated fatty alcohols including laureth-4 were well known non-ionic surfactants useful in hair cosmetics before the time of the claimed invention in amounts of 2-10 wt%. See abstract, [0009]-[0015],[0094] and claim 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to use the claimed oxyalkylenated fatty alcohols with the cosmetic composition of Pasquet.  Obviousness stems from the notion that Pasquet already teaches the genus of non-ionic surfactants and Mueller teaches the use of the same claimed surfactants including luareth-4.  The artisan would recognize that, based on the disclosure of Pasquet that numerous non-ionic surfactants, including laureth-4 could be substituted into the composition with similar results. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 18 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (Fr. 3,002,142, US 2016/0000689 used as English equivalent) in .
The combination of Pasquet and Mueller is disclosed above. Pasquet while teaching use of customary hair cosmetic ingredients does not teach use of amino silicones as recited in claim 32.
Gauweiler is disclosed above and is used here primarily for the disclosure within that amino-silicones were well known conditioners useful in hair cosmetics before the time of the claimed invention. See [[0308].
Since the references are generally related in their teachings of hair cosmetics one of ordinary skill would have a high expectation of success in adding amino-silicone conditioners to the composition of Pasquet. Reason to make such a modification would be to provide a conditioning effect to the cosmetic hair composition. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 
Applicants assert Gauweiler does not teach an amount of vinyl amine within the recited ranges and the examples are outside of the claimed range.

With respect to the allegation of unexpected results applicants assert they are fully commensurate with the scope of the claims, however applicants do not seem to support this allegation other than stating a person could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value.
For the reasons already of record the examiner does not believe the results are commensurate in scope. The examples only compare a specific composition comprising luviquat 9030 as the vinylformamide/vinylamine copolymer (VFVA) with specific MW and ratio of monomers, specific ethoxylated fatty alcohol oxyethylenated lauryl alcohol and several other specific ingredients each in specific amounts. The claims however are more generic with respect to the VFVA, alkoxylated fatty alcohol and other ingredients in any amount. Clearly the types of ingredients and their amounts would affect the properties of the composition. Applicants have not shown that the results occur across the full range of compositions encompassed by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.